Citation Nr: 0903782	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-38 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for migraine headaches prior to October 19, 2004, and 
to an initial rating higher than 30 percent since October 19, 
2004.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel





INTRODUCTION

The veteran had active service from September 1986 to 
February 1994 and from December 2002 to May 2004, as well as 
periods of unverified inactive service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
migraine headaches and assigned a 10 percent rating 
retroactively effective from May 18, 2004 (one day after his 
discharge from service).  In a subsequent rating decision in 
January 2005, the RO increased his rating to 30 percent 
retroactively effective from October 19, 2004.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  The veteran has disagreed 
with the initial evaluations assigned for his migraine 
headaches.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board remanded this claim in January 2008 for additional 
development and consideration.


FINDINGS OF FACT

1.  Prior to October 19, 2004, the veteran experienced 4-5 
headaches per week that last all day long with significant 
pain.

2.  Since October 19, 2004, the veteran has been experiencing 
5-6 headaches per week which, according to the February 2008 
VA examiner, has remained stable since its onset during 
service.  Moreover, this condition has not resulted in severe 
economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria are met for an initial 30 percent rating for 
migraine headaches prior to October 19, 2004.  38 U.S.C.A. §§ 
1155, 5107 (West 2007); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2008).

2.  However, the criteria are not met for a higher 30 percent 
rating for migraine headaches since October 19, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in April 2004, October 2004, November 2005 and 
February 2008, respectively:  (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim, keeping in mind his claim for 
migraine headaches initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection - since granted, but now concerns whether he is 
entitled to a downstream higher initial rating for this 
condition.  These letters also:  (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any event, here, although the initial April and October 
2004 VCAA letters concerned the requirements for establishing 
underlying entitlement to service connection, a more recent 
March 2006 letter - issued after service connection was 
granted in the October 2004 decision being appealed, 
addressed the requirements for obtaining a downstream higher 
initial rating and effective date for the service-connected 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  So the veteran has received VCAA notice even 
concerning this downstream issue.

Moreover, since providing the additional VCAA notice in March 
2006 and February 2008, the RO and AMC, respectively, have 
gone back and readjudicated the veteran's claim for a higher 
initial rating in the July 2006 and November 2008 
supplemental statements of the case (SSOCs).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all pertinent medical 
records the veteran and his representative identified.  In 
addition, VA furnished the veteran compensation examinations 
- including recently in October 2008, on remand, to 
determine the severity of his migraine headaches, the 
determinative issue.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  In assessing the degree of 
disability of a service-connected condition, the disorder and 
reports of rating examinations are to be viewed in relation 
to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

Where an increase in a service-connected disability is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
As already alluded to, however, when, as here, the veteran 
timely appeals the rating initially assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

III.  Prior to October 19, 2004

The veteran claims that his migraine headaches warrant a 
rating higher than 10 percent prior to October 19, 2004.  
Resolving all reasonable doubt in his favor, the Board finds 
that his service-connected migraine headaches warrant a 30 
percent rating retroactively effective from May 18, 2004 (one 
day after his discharge from the service).

The RO rated the veteran's migraine headaches under DC 8100 
for migraines.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  This 
code provides a 10 percent rating for migraine headaches 
which are characterized by prostrating attacks averaging one 
in two months over the last several months.  VA assigns a 30 
percent rating for migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Lastly, VA assigns a 50 percent 
rating for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes DC 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

VA furnished a compensation examination in September 2004 to 
determine the nature, severity and etiology of any migraine 
condition.  A VA examiner did not review his claims file.  
During the examination, the veteran complained of a one and a 
half year history of migraine headaches 4-5 times per week.  
He reported that the migraines and pain last all day.  He was 
able to work when he had headaches but they have been very 
difficult.  He has been taking Tylenol and ibuprofen to treat 
this condition.  The examiner opined that he was able to 
function during the headaches but with some difficulty.  The 
examiner indicated that his headaches were stable but not 
decreasing in frequency.  The diagnosis was migraine 
headaches.

VA treatment records show he first manifested migraine 
headaches in March 2003 during service.  He reported 
headaches 4-5 times per week that last throughout the night.  
He also stated that his headaches sometimes wake him up.  The 
diagnosis was transformed migraine likely from chronic NSAID 
use.

As noted earlier, a 30 percent rating requires characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Based on the above, the evidence 
shows that the veteran's migraine headaches occur 4-5 times 
per week and frequently affect his work productivity.  
Indeed, the examiner noted that the frequency of his migraine 
headaches has not decreased.  Although the VA examiner did 
not characterize these attacks as "prostrating," the 
frequency of the headaches and the resultant decreasing work 
productivity warrant a higher initial rating of 30 percent 
for this condition.  

Moreover, the February 2008 examiner, who reviewed the entire 
claims file, opined that his migraine headaches have been 
stable since their onset during service.  As such, this 
medical opinion provides probative evidence that the symptoms 
of his disability which currently warrant a 30 percent rating 
after October 19, 2004, are the same symptoms he had prior to 
October 19, 2004 (and thus warrant a 30 percent rating as 
well).

Even if the Board were to assume that the veteran's headaches 
are characterized by very frequent prostrating and prolonged 
attacks, there is simply no evidence that they have resulted 
in severe economic inadaptability - an element required for a 
50 percent disability rating.  As conceded by the veteran 
himself, he has maintained full-time employment despite this 
condition.  

Resolving all reasonable doubt in his favor, the Board 
concludes that the evidence supports a higher initial rating 
of 30 percent as of May 18, 2004.  Thus, inasmuch as 30 
percent represents the maximum level of disability for 
migraine headaches, he may receive a higher initial 
evaluation under Fenderson.

IV.  Since October 19, 2004

VA furnished another compensation examination in November 
2004 to determine the severity of his migraine headaches.  
During the examination, he complained of severe pain 
occurring over his whole head.  He noted symptoms of 
photophobia.  He reported headaches 4-5 times per week and 
that they last all day.  When he has gone to sleep they 
usually go away but he has woken up with headaches.  He 
reported taking frovatriptan and amitriptyline without 
relief.  The examiner indicated that he was able to maintain 
some level of activity but that he was in moderate to severe 
pain.  The diagnosis was migraine headaches with a moderate 
level of disability.

At another VA compensation examination in December 2005, the 
veteran complained of a year long history of headaches 
triggered by sunlight.  He reported 5-6 headaches per week 
that are severe in nature and can last up to a week.  The 
veteran described his headaches as increasing in frequency, 
duration and severity and he characterized them as 
prostrating.  Indeed, he noted significant functional losses 
as he was unable to do any productive activities during his 
headaches.  Consequently, he stated that he quit his job as a 
package delivery agent.  
However, at the February 2008 VA examination, the veteran 
reported that he was currently employed as a security guard.  
Indeed, he stated that when he has had a headache, he was 
able to go on break until it resolved.  He also indicated 
that sometimes he could work through it.  More importantly, 
the examiner, who reviewed his entire claims file, described 
this condition as stable since its onset in service.  

The diagnosis was migraine headaches.  In addition, the 
examiner noted that this condition has had significant 
effects on his usual occupation.

As indicated previously, a 50 percent rating for migraine 
headaches requires very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  However, although the veteran quit his job 
in August 2005, the February 2008 examination shows that he 
was able to find alternative employment as a security guard.  
As such, the Board finds no basis to assign a rating higher 
than 30 percent after October 19, 2004.

Even if the Board was to assume that the veteran's headaches 
are characterized by very frequent prostrating and prolonged 
attacks, there is simply no evidence that they have resulted 
in severe economic inadaptability - an element required for a 
50 percent disability rating.  In this regard, the record 
shows that the veteran has been able to maintain employment 
as a security guard.  Since no evidence suggests that the 
veteran's headaches have resulted in severe economic 
inadaptability, an initial disability rating higher than 30 
percent is not warranted since October 19, 2004.  Thus, 
inasmuch as 30 percent represents the maximum level of 
disability for his migraine headaches, he may not receive a 
higher evaluation under Fenderson.

V.  Extraschedular Consideration

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).   
The veteran has not shown that his service-connected migraine 
headaches have markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating - now 30 percent.  In this regard, although this 
condition affects his productivity, it does not prevent him 
from maintaining employment.  Indeed, he quit his job in 
August 2005 as a package delivery agent due to his service-
connected condition.  But he was able to obtain subsequent 
employment with more flexibility.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
As well, the veteran has not shown that his service-connected 
migraine headaches have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In this 
regard, his evaluation and treatment for this condition has 
been on an outpatient basis, not as an inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial 30 percent disability rating for 
migraines headaches prior to October 19, 2004 is granted.

Entitlement to a disability rating higher than 30 percent 
since October 19, 2004 is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


